—Order, Supreme Court, New York County (Barry Cozier, J.), entered June 30, 1998, which, in an action against a securities brokerage firm seeking punitive damages for wrongful termination of employment, insofar as appealed from, granted defendant’s motion to confirm an arbitration award rejecting plaintiffs claim for punitive damages, and denied plaintiffs cross motion to vacate the award, unanimously affirmed, with costs.
This Court’s prior decisions herein (208 AD2d 301; 224 AD2d 125) did not direct that the arbitrators hear and decide plaintiffs claim of wrongful termination on the merits, and plaintiff otherwise fails to show that the arbitrators manifestly disregarded the law in determining that the prior 1993 arbitration award had found against plaintiff on the issue of wrongful termination, a prerequisite to his claim for punitive damages. Nor is there merit to plaintiffs claims of actual bias on the part of the arbitrators and of institutional bias on the part of the arbitration forum, the New York Stock Exchange. Concur— Tom, J. P., Wallach, Lerner and Rubin, JJ.